COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00146-CV


Daniel Smith                            §   From the 442nd District Court

                                        §   of Denton County (15-00981-431)
v.
                                        §   June 11, 2015

Dustin Schwartz, Tia Schwartz, and      §   Per Curiam
Schwartz Properties, LLC

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM